J-S44033-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    LISA LEE SHILOH                            :
                                               :
                       Appellant               :   No. 485 MDA 2020

              Appeal from the Order Entered December 19, 2018
      In the Court of Common Pleas of Adams County Criminal Division at
                        No(s): CP-01-CR-0000635-2010

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    LISA LEE SHILOH                            :
                                               :
                       Appellant               :   No. 486 MDA 2020

               Appeal from the Order Dated December 19, 2018
      In the Court of Common Pleas of Adams County Criminal Division at
                        No(s): CP-01-CR-0000645-2010


BEFORE: BENDER, P.J.E., NICHOLS, J., and McCAFFERY, J.

MEMORANDUM BY McCAFFERY, J.:                          FILED OCTOBER 28, 2020

       In these consolidated appeals,1 Lisa Lee Shiloh (Appellant) appeals from

the order entered in the Adams County Court of Common Pleas, following a


____________________________________________


1This Court consolidated these appeals sua sponte by order entered April 15,
2020. Order, 4/15/20.
J-S44033-20



remand by this Court,2 dismissing her serial petition filed pursuant to the Post

Conviction Relief Act3 (PCRA). Appellant seeks collateral relief from her jury

convictions of delivery of controlled substances (six counts), criminal

conspiracy, criminal use of a communication facility (four counts), and

endangering the welfare of a child4 at trial court Docket No. CP-01-CR-645-

2010 (Docket 645), and one count of possession with intent to deliver cocaine5

at trial court Docket No. CP-01-CR-635-2010 (Docket 635).            On appeal,

Appellant contends the PCRA court erred in rejecting her claims that: (1) her

petition met the “newly discovered facts” exception to the PCRA timing

requirements; (2) three witnesses provided false testimony at her trial

regarding their agreements with the Commonwealth in exchange for their

testimony; and (3) the prosecutor committed a Brady6 violation when they

failed to inform her of the favorable plea agreements with those witnesses and

permitted those witnesses to testify falsely at her trial. For the reasons below,

we affirm.




____________________________________________


2   Commonwealth v. Shiloh, 170 A.3d 553 (Pa. Super. 2017).

3   42 Pa.C.S. §§ 9541-9546.

4   35 P.S. § 780-113(a)(30); 18 Pa.C.S. §§ 903, 7512(a), 4303, respectively.

5   35 P.S. § 780-113(a)(30).

6   Brady v. Maryland, 373 U.S. 83 (1963).



                                           -2-
J-S44033-20



       The relevant facts and procedural history underlying these appeals were

recounted in a prior published opinion of this Court as follows:

       On February 1, 2011, a jury convicted Appellant of [the above
       stated offenses] in connection with Appellant’s participation in a
       drug operation. Relevant to this appeal, Appellant’s sister, Stacy
       Stitely, was also involved with, and faced charges for her role in,
       the drug operation. Ms. Stitely testified for the Commonwealth at
       Appellant’s trial.[7] The trial court sentenced Appellant on April
       21, 2011, to an aggregate term of 14–30 years’ imprisonment.
       Appellant did not file a direct appeal.

              On November 17, 2011, Appellant timely filed a pro se PCRA
       petition. The court appointed counsel on November 23, 2011, who
       filed an amended PCRA petition on April 4, 2012, and a second
       amended petition on May 11, 2012. Following a PCRA hearing,
       the court denied PCRA relief on February 12, 2013. This Court

____________________________________________


7 At trial, the Commonwealth asked Stitely: “Have any specific deals or
promises been made to you as a result of your testimony here today?,” to
which she replied, “No.” N.T., 1/31/11, at 250. She also denied she was
“hoping [to] get a better deal by testifying[.]” Id. On cross-examination, the
following exchange occurred:

       [Appellant’s counsel:] It’s your testimony today that you’re not
       hoping to help yourself out by being here in Court here today?

       [Stitely:] No.

       [Appellant’s counsel:] You don’t expect anything in return?

       [Stitely:] No.

       [Appellant’s counsel:] You wouldn’t like to help yourself out?

       [Stitely:] What do you mean?

       [Appellant’s counsel:] Wouldn’t you like it if this benefited you
       and you got a better deal because of your testimony?

       [Stitely:] It would go easier, yeah, but I know I’m not going to,
       so . . .

Id. at 252-53.

                                           -3-
J-S44033-20


        affirmed the decision on November 20, 2013.          See
        Commonwealth v. Shiloh, [357 MDA 2013 (unpub. memo)] (Pa.
        Super. 2013).

              Appellant filed her second PCRA petition pro se on January
        17, 2014. Following appropriate notice pursuant to Pa.R.Crim.P.
        907, the court denied relief on February 4, 2015. This Court
        affirmed the denial of PCRA relief on December 18, 2015. See
        Commonwealth v. Shiloh, [357 MDA 2015 (unpub. memo)] (Pa.
        Super. 2015). Appellant filed another PCRA petition on March 28,
        2016, which she withdrew on May 19, 2016.

           On June 23, 2016, Appellant filed the current serial pro se PCRA
        petition, asserting the “newly-discovered fact” exception to the
        PCRA timeliness requirement. Specifically, Appellant claimed,
        inter alia, that on May 3, 2016, she received an affidavit from her
        sister, Ms. Stitely, stating that the investigating officer in
        Appellant’s case had promised to help Ms. Stitely get a deal in
        exchange for her cooperation and testimony against Appellant.
        Appellant attached a copy of the affidavit to her PCRA petition. In
        her affidavit dated April 26, 2016, Ms. Stitely states:

           I Stacy Stitely was in Adams County Prison for [a] drug raid
           in Littlestown Pa on June 15, 2010. Within a week or two
           [Pennsylvania State Trooper James] O’Shea came to Adams
           County Prison [and] wanted to talk with me about what they
           knew and what I knew about what was happening with
           Carroll Lescalleet Sr., Kirk [Shiloh8] & [Appellant,] all the
           people dealing with this case. At that time my boyfriend
           Carroll Lescalleet Sr. was also in Adams County Prison.
           [Trooper] O’Shea told me if I’d talk with him he’d help get
           Carroll released at his bail hearing because he knew we had
           a young son at home and when the time came for me he
           would help me get a deal. So I talked with him and on June
           23, 2010, Carroll Lescalleet Sr. was released from Adams
           County Prison. On February 1, 2011[,] I testified for him
           against [Appellant] and on August 11, 2011 I was sentenced
           to 18 months–5 year[s] because I cooperated and testified.

        Appellant asserted in her PCRA petition that the agreement
        between her sister and Trooper O'Shea constituted a “newly-
        discovered fact,” previously unknown, because Ms. Stitely
____________________________________________


8   Kirk Shiloh is Appellant’s husband. N.T., 1/31/11, at 17.


                                           -4-
J-S44033-20


       expressly denied the Commonwealth had offered her any
       promises or deals in exchange for her testimony as a
       Commonwealth witness at Appellant’s trial.          Appellant also
       attached to her PCRA petition a copy of her sister’s August 22,
       2011 negotiated guilty plea colloquy transcript, in which the
       Commonwealth states it offered Ms. Stitely a sentence slightly into
       the mitigated range based in part on her cooperation in Appellant’s
       case and testimony against Appellant. Appellant insisted she had
       no reason to suspect her sister lied at Appellant’s trial, when she
       denied the existence of a deal. Appellant claimed she could not
       have discovered the deal between Ms. Stitely and the
       Commonwealth sooner, even with the exercise of due diligence.

             On October 3, 2016, the court issued notice of its intent to
       dismiss Appellant’s petition without a hearing per Pa.R.Crim.P
       907. Appellant responded pro se. The PCRA court denied relief
       on November 30, 2016. Appellant timely filed a pro se notice of
       appeal on December 14, 2016. . . .

Commonwealth v. Shiloh, 170 A.3d 553, 555–56 (Pa. Super. 2017).

       On appeal, a panel of this Court vacated the order dismissing Appellant’s

PCRA petition, and remanded for an evidentiary hearing. Shiloh, 170 A.3d at

560. The panel explained that, although the information concerning Stitely’s

plea agreement was of public record, the Pennsylvania Supreme Court, in

Commonwealth v. Burton, 158 A.3d 618 (Pa. 2017), held “[T]he

presumption that information which is of public record cannot be deemed

‘unknown’ for purposes of subsection 9545(b)(1)(ii) does not apply to pro

se prisoner petitioners.” Shiloh, 170 A.3d at 558, quoting Burton, 158 A.3d

at 638.9 Therefore, the panel concluded a hearing was necessary to determine
____________________________________________


9 We note that on October 1, 2020, the Pennsylvania Supreme Court expressly
“disavow[ed] the public record presumption” and overruled all prior decisions,
including its own, which “relied upon and applied that presumption to reject a
petitioner’s claim.” Commonwealth v. Small, ___ A.3d ___, ___ 8 EAP



                                           -5-
J-S44033-20



“whether Appellant could have discovered the alleged arrangement between

her sister and Trooper O’Shea and the Commonwealth sooner with the

exercise of due diligence.” Shiloh, 170 A.3d at 560. Thus, the Shiloh Court

vacated the order denying relief, and remanded the case to the PCRA court

for an evidentiary hearing to determine: (1) “if Trooper O’Shea’s alleged offer

and the Commonwealth’s ‘deal’ were unknown to Appellant[;]” (2) “the details

of any alleged agreement(s)[;]” and (3) “whether Appellant could have

discovered this information sooner with the exercise of due diligence,”

considering her access to public records pursuant to Burton. Id.

       Upon remand, Barbara Jo Entwistle, Esq., was appointed as new

counsel, and the PCRA court scheduled a hearing for November 28, 2017. The

hearing date was continued twice upon the request of Attorney Entwistle. In

her second request, Attorney Entwistle also stated that she intended to file an

amended petition based upon her discovery that other Commonwealth

witnesses     may    have    received     favorable   plea   agreements   from   the

Commonwealth in exchange for their testimony against Appellant.                  See

Appellant’s Motion for Continuance, 1/12/18, at ¶ 21. The PCRA court entered

an order on January 16, 2018, continuing the hearing until March 27th, and
____________________________________________


2019, 26 (Pa. Oct. 1, 2020) (“[B]ecause the public record presumption stands
in tension with the plain language of the newly discovered fact exception,
because we have recognized its deficiencies already in Burton, and because
the instant appeal presents a direct challenge to its continued application, it
is our prerogative and our duty to steer our precedent back toward the
language of the statute from which we have strayed.”) (citation and footnotes
omitted).


                                           -6-
J-S44033-20



granting Appellant until February 23rd to file an amended petition. Counsel

filed a supplemental petition on February 22, 2018, asserting that the

Commonwealth committed Brady violations when it failed to disclose at the

time of Appellant’s trial that three witnesses — Stacey Stitely, John

McGlaughlin, and Bryan Louey — were promised favorable consideration by

the Commonwealth in exchange for their testimony against Appellant. See

Appellant’s Supplemental PCRA Petition, 2/22/18.       Following a hearing on

March 27, 2018, the PCRA court entered the underlying order on December

18, 2018, denying Appellant relief. This timely appeal followed.10

       Appellant raises the following three issues for our review:

       [1] Did the Lower Court err in finding that Appellant did not meet
       the due diligence requirement of the “newly discovered” evidence
       exception set forth in 42 Pa.C.S.A. Section 9545(b)(1)(ii) as there
       was no reason to know that witnesses who testified at her trial
       had agreements with the Commonwealth when the witnesses
       testified that there were no agreements until contacted by Stacy
       Stitely?

       [2] Did the Lower Court incorrectly hold that Stacy Stitely, John
       McGlaughlin and Bryan Louey did not testify falsely at trial as to
____________________________________________


10 We note that this Court initially quashed this appeal because Appellant’s
single notice of appeal from an order disposing of claims at two trial court
dockets violated the Pennsylvania Supreme Court’s decision in
Commonwealth v. Walker, 185 A.3d 969, 977 (Pa. 2018) (mandating that
“when a single order resolves issues arising on more than one lower court
docket, separate notices of appeal must be filed”). See Commonwealth v.
Shiloh, 34 MDA 2019 (unpub. memo.) (Pa. Super. Oct. 24, 2019).
Thereafter, on December 2, 2019, Appellant filed a pro se PCRA petition
seeking reinstatement of her appeal rights nunc pro tunc, which the PCRA
court granted by order entered February 12, 2020. Appellant then filed
separate notices of appeal at each trial court docket number in compliance
with Walker. Appellant also complied with the PCRA court’s directive to file
a Pa.R.A.P. 1925(b) statement of errors complained of on appeal.

                                           -7-
J-S44033-20


       the existence of a plea agreement in exchange for their testimony
       against Appellant?

       [3] Did the Lower Court err when it denied Appellant’s claim of .
       . . Brady violations when the PCRA record clearly disclosed that
       the District Attorney had offered some form of consideration to
       Commonwealth witnesses, failed to inform trial counsel of what
       the consideration consisted of and then allowed such three
       witnesses to testify falsely that there were no plea agreements in
       violation of United States Supreme Court precedents?

Appellant’s Brief at 4-5.

       Our standard of review of an order denying PCRA relief is well-

established.     “[W]e examine whether the PCRA court’s determination ‘is

supported by the record and free of legal error.’”              Commonwealth v.

Mitchell,    141    A.3d    1277,    1283–84     (Pa.   2016)   (citations   omitted).

Furthermore, “[t]he PCRA court’s findings will not be disturbed unless there is

no support for the findings in the certified record.” Commonwealth v. Cruz,

223 A.3d 274, 277 (Pa. Super. 2019) (citation omitted).

       Preliminarily, we note there is no dispute that the present petition, filed

on June 23, 2016, was untimely pursuant to Section 9545(b). See 42 Pa.C.S.

§ 9545(b)(1) (any petition, including second or subsequent petition, must be

filed within one year of the date judgment of sentence is final).               Here,

Appellant’s judgment of sentence was final on May 23, 201111 — thus, the
____________________________________________


11 A panel of this Court determined Appellant’s prior PCRA petition, filed in
January of 2014, was similarly untimely. See Shiloh, 357 MDA 2015 (unpub.
memo. at 4-5 & n.5) (explaining Appellant’s judgment of sentence was final
on May 23, 2011, 30 days after she was sentenced and “her time to file a
direct appeal with this Court expired[;]” thirtieth day (May 21, 2011) fell on a
Saturday, so Appellant “had until that Monday to file a notice of appeal”).



                                           -8-
J-S44033-20



present petition, filed more than five years later is untimely on its face.

Nevertheless, an untimely petition may be considered if one of the three

timeliness exceptions applies.        42 Pa.C.S. § 9545(b)(1)(i)-(iii).   A petition

invoking one of the exceptions must be filed “within 60 days of the date the

claim could have been presented.” 42 Pa.C.S. § 9545(b)(2).12 In the present

matter, Appellant invoked the “newly-discovered facts” exception set forth in

Section 9545(b)(1)(ii).

       Under this subsection, a petitioner must plead and prove “the facts upon

which the claim is predicated were unknown to the petitioner and could not

have been ascertained by the exercise of due diligence[.]”           42 Pa.C.S. §

9545(b)(1)(ii).     “[T]he focus of this exception ‘is on the newly discovered

facts, not on a newly discovered or newly willing source for previously known

facts.’” Commonwealth v. Brown, 111 A.3d 171, 176 (Pa. Super. 2015)

(citation omitted).       Furthermore, we note Section 9545(b)(1)(ii) is a

jurisdictional threshold, which “does not require any merits analysis of an

underlying after-discovered-evidence claim.” Id. at 177 (emphasis added).

“Once jurisdiction is established, a PCRA petitioner can present a substantive

after-discovered-evidence claim” pursuant to Section 9543(a)(2)(vi). Id. at

176. See 42 Pa.C.S.A. § 9543(a)(2)(vi) (providing relief under the PCRA if a
____________________________________________



12 This subsection was amended in 2018 to provide petitioners with one year
to invoke a timeliness exception. However, the amendment applies only to
“claims arising on Dec. 24, 2017 or thereafter.” 42 Pa.C.S. § 9545(b)(2);
Section 3 of Act 2018, Oct. 24, P.L. 894, No. 146, effective in 60 days. Thus,
is it not applicable here.

                                           -9-
J-S44033-20



petitioner pleads and proves “[t]he unavailability at the time of trial of

exculpatory evidence that has subsequently become available and would have

changed the outcome of the trial if it had been introduced”).

      At the outset, we note that our review is limited by this Court’s 2017

remand. In Commonwealth v. Sepulveda, 144 A.3d 1270 (Pa. 2016), our

Supreme Court held:

      [A] PCRA court does not have discretion to treat new claims raised
      by a PCRA petitioner as an amended PCRA petition following
      remand from [an appellate court] unless such amendment is
      expressly authorized in the remand order. . . . Following a full
      and final decision by a PCRA court on a PCRA petition, that court
      no longer has jurisdiction to make any determinations related to
      that petition unless, following appeal, the appellate court remands
      the case for further proceedings in the lower court. In such
      circumstances, the PCRA court may only act in accordance with
      the dictates of the remand order. The PCRA court does not
      have the authority or the discretion to permit a petitioner
      to raise new claims outside the scope of the remand order
      and to treat those new claims as an amendment to an
      adjudicated PCRA petition.

Id. at 1280 (footnotes omitted and emphases added). See id. at 1279 (“We

have consistently held that in the absence of permission from [the appellate]

Court, a PCRA petitioner is not entitled to raise new claims following our

remand for further PCRA proceedings.”).

      In the present case, we conclude “the PCRA court exceeded the scope

of our remand order and the scope of its authority” when it granted Appellant

permission to file a supplemental petition, which raised new claims, after the

appeal was remanded. See Sepulveda, 144 A.3d at 1281. As noted above,

this Court’s remand was limited as follows:


                                    - 10 -
J-S44033-20


       Consistent with the dictates of Burton, the best resolution of this
       case is to remand it for an evidentiary hearing for the [PCRA] court
       to decide if Trooper O’Shea’s alleged offer and the
       Commonwealth’s “deal” were unknown to Appellant. Although Ms.
       Stitely’s affidavit is not necessarily inconsistent with her trial
       testimony, it is brief and does not disclose the details of her
       alleged understanding with Trooper O’Shea or whether Trooper
       O’Shea or the Commonwealth specifically promised her anything
       in exchange for her testimony against Appellant. Upon remand,
       the court must learn the details of any alleged agreement(s) and
       decide if they were as alleged and whether Appellant could have
       discovered this information sooner with the exercise of due
       diligence, including an assessment of Appellant’s reasonable
       access to public records. . . .

Shiloh, 170 A.3d at 560 (citation omitted). Accordingly, we will not consider

any claims raised in the supplemental petition filed on February 22, 2018,

after this Court’s remand, and in particular, Appellant’s allegations that Bryan

Louey and John McGlaughlin received consideration for their testimony, which

was withheld by the Commonwealth.13

       As noted supra, this Court remanded the case to the PCRA court for an

evidentiary hearing to determine:              (1) the details of any “alleged

agreement(s)” between the Commonwealth and Stitely as consideration for

her testimony, and (2) whether, considering Appellant’s access to public
____________________________________________


13 We note that in Sepulveda, like here, the case was remanded for further
consideration of a specific claim — i.e., whether the petitioner was prejudiced
by trial counsel’s failure to investigate and present evidence at his penalty
hearing. See Sepulveda, 144 A.3d at 1273. However, upon remand, PCRA
counsel requested permission to amend the petition to include additional
claims not raised in the first petition. Id. at 1276. The PCRA court granted
counsel’s request, although it ultimately denied relief on the new claims. Id.
at 1277. As noted above, the Supreme Court held the PCRA court did not
“have the authority or discretion to permit [the] petitioner to raise new claims
outside the scope of the remand order and to treat these new claims as an
amendment to [the] adjudicated PCRA petition.” Id. at 1280.

                                          - 11 -
J-S44033-20



records, she could have discovered the purported agreements sooner with due

diligence. See Shiloh, 170 A.3d at 560. Our review of the record confirms

Appellant is entitled to no relief.

        At the PCRA hearing, Stitely confirmed the statement she made in her

affidavit. When asked why she agreed to speak with Trooper O’Shea about

the case against Appellant, she replied:

        Cause he told me that if I would cooperate, that he knew that we
        had a young son at home, me and my boyfriend at the time. We
        were all locked up and he knew I had a young son at home. So
        he said he would help get [my boyfriend] Carroll released so he
        could be home with our son.


                                       *       *    *


        [Trooper O’Shea also said i]t would help me out in the long run if
        I would cooperate. He knew I was a drug user.

N.T., 3/27/18, at 32. When further pressed if she expected a lesser sentence

in exchange for her cooperation, Stitely replied, “[a]t the time, no.” Id. at

39.     Although she acknowledged she “was hoping for a lesser sentence,”

Stitely testified there was no specific agreement in place.        Id. at 40-41.

Moreover, while Stitely claimed her boyfriend was released at his bail review

hearing as promised,14 Appellant did not produce any evidence, absent

Stitely’s bald allegation, to support that claim. Appellant did not call Stitely’s

boyfriend, Commonwealth witness Carroll Lescalleet, to testify at the PCRA

hearing, nor did she produce any court records to substantiate Stitely’s
____________________________________________


14   N.T., 3/27/18, at 36.

                                           - 12 -
J-S44033-20



assertion that Lescalleet was released pursuant to her agreement with Trooper

O’Shea. Furthermore, in her affidavit, Stitely attested that she spoke with

Trooper O’Shea, “[w]ithin a week or two” of her June 15, 2010, arrest, and

Lescalleet was released from prison (pursuant to their alleged agreement) on

June 23, 2010.     Appellant’s Motion for Post Conviction Collateral Relief,

6/23/16,   Attachment     A,   Stacey   Stitely   affidavit,   4/26/16,   at   1-2

(unpaginated). However, Stitely did not testify at Appellant’s trial until more

than seven months later, on January 31, 2011. Indeed, at the PCRA hearing,

she clarified that she met with Trooper O’Shea a second time, in October of

2010, when she agreed to testify against Appellant. See N.T., 3/27/18, at

34 (Stitely stating, “I didn’t want to, but yes [I agreed to testify].”). She also

confirmed that there was no further discussion at that time about what the

Commonwealth might do for her if she testified against her sister. Id. We

fail to see how Stitley’s trial testimony against Appellant was in exchange

for the release of her boyfriend, an action that allegedly had occurred nearly

seven months earlier. Thus, as the PCRA court determined, this claim fails

because the “evidence provided by [Appellant] at the [PCRA] hearing

confirmed the lack of any agreement between the Commonwealth and Stitely

concerning her trial testimony.” PCRA Ct. Op., 12/18/18, at 8.

      Nevertheless, even if we were to agree that there was some form of

consideration provided by Trooper O’Shea to Stitely in exchange for her

testimony, and this consideration constituted a “newly discovered fact” that

was previously “unknown to the petitioner,” we conclude Appellant has failed

                                      - 13 -
J-S44033-20



to demonstrate that this information “could not have been ascertained by the

exercise of due diligence[.]” See 42 Pa.C.S. § 9545(b)(1)(ii).

      Appellant insists she had no reason to investigate whether Stitely had a

deal with the Commonwealth because Stitely denied any such deal in her trial

testimony, and the prosecutor “did nothing to correct this testimony[.]”

Appellant’s Brief at 27-28.    Furthermore, she emphasizes the discovery

documentation she received did not indicate Stitely was promised specific

consideration for her testimony. See id. at 26.

      However, at the PCRA hearing, the Commonwealth produced an email,

dated January 21, 2011 — 10 days before trial — sent from the prosecuting

attorney, Brian Sinnett, Esquire, to Appellant’s trial counsel, Warren Bladen,

Esquire. See N.T., 3/27/18, at 52, Commonwealth’s Exhibit 1. The email,

stated, in pertinent part:

      To confirm my earlier conversation with you, please be advised
      that all of the following Commonwealth witnesses have been
      offered some form of consideration for their truthful testimony
      against your client [Appellant]:

      ...

      Stacey Stitely

      ...

      I will provide you with the precise terms of their plea agreements,
      if applicable, prior to trial.

Id. Attorney Sinnett testified that he recalled sending the email, but had no

further discussions with Attorney Bladen regarding any plea agreements.

N.T., 3/27/18, at 67. Attorney Bladen testified that although did not recall


                                    - 14 -
J-S44033-20



receiving that email, he would have shared the information with Appellant

before trial.    See id. at 53, 55.        Further, he acknowledged that he and

Appellant did talk about the witnesses who were going to testify at trial, and

he advised her those witnesses were “looking to help themselves out when

they testify.” Id. at 52.

       Thus, despite Stitely’s denial of any “plea agreement” at trial, Appellant

had reason to investigate whether Stitely did, in fact, receive any

consideration for her testimony. Had she done so, she could have obtained

the transcript of Stitely’s August 22, 2011, guilty plea hearing — which she

attached to her PCRA petition and now relies upon as evidence an agreement

existed — where the Commonwealth stated it was offering a sentence “slightly

into the mitigated range as a result of [Stitely’s] cooperation and her testifying

in [Appellant’s] case[.]”15      Appellant’s Motion for Post Conviction Collateral

Relief, 6/23/16, Attachment B, N.T. Stitely Sentencing, 8/22/11, at 2. There

is no basis for this Court to conclude Appellant could not have obtained her

sister’s sentencing transcript before Stitely sent Appellant her affidavit in April

of 2016.




____________________________________________


15 For the reasons discussed supra, this statement at Stitely’s guilty plea
hearing, again, does not establish that Stitely’s testimony was predicated on
Stitely’s agreement with the Commonwealth as to her sentence.




                                          - 15 -
J-S44033-20



       Therefore, we conclude Appellant has failed to establish the “newly

discovered facts” exception to the PCRA timing requirements, and, thus, the

PCRA court properly dismissed her petition as untimely filed.16

       Order affirmed.




____________________________________________


16 We note, however, that even if we determined the information in Stitely’s
affidavit was a newly discovered fact that Appellant could not have ascertained
earlier with due diligence, Appellant would still be entitled to no relief. At
most, Stitely’s assertion that she received “consideration” for her testimony
constitutes impeachment evidence. An after-discovered evidence claim under
Section 9543(a)(2)(vi) is not cognizable if the evidence is used “solely to
impeach credibility.” Burton, 158 A.3d at 629 (citations omitted).

       Furthermore, if we consider the affidavit in the context of a Brady
violation — i.e., that the Commonwealth failed to disclose its agreement with
Stitely — Appellant cannot demonstrate that she was prejudiced. See
Commonwealth v. Selenski, 228 A.3d 8, 20 (Pa. 2020) (“A Brady violation
consists of three elements: (1) suppression by the prosecution (2) of
evidence, whether exculpatory or impeaching, favorable to the defendant, (3)
to the prejudice of the defendant.”) (citation omitted). Although impeachment
evidence may support a Brady violation, “[i]n order to prove prejudice, [a
defendant] must show a ‘reasonable probability that, had the evidence been
disclosed to the defense, the result of the proceeding would have been
different.’” Commonwealth v. Bomar, 104 A.3d 1179, 1189 (Pa. 2014). In
its February 9, 2017, opinion, filed before this Court’s remand, the PCRA court
determined “the trial testimony reveals overwhelming evidence of Appellant’s
guilt . . . includ[ing] inculpatory testimony from numerous co-conspirators,
law enforcement observation of controlled substance deliveries by Appellant,
large quantities of cocaine found on Appellant’s property, and unaccountable
case, assets, and other proceeds enjoyed by Appellant.” PCRA Ct. Op.,
2/9/17, at 7. Indeed, the court found it was “unfathomable to conclude that
this information [impeaching Stitely’s credibility] would have compelled a
different result.” Id. We find no reason to disagree.


                                          - 16 -
J-S44033-20




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/28/2020




                          - 17 -